Citation Nr: 1700806	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  14-35 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss, to include whether the reduction from 10 percent to noncompensable, effective June 1, 2014, was proper. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1953 to February 1955.  He was awarded a Combat Infantryman Badge in recognition of his service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa in which the RO decreased the 10 percent rating in effect for bilateral hearing loss to noncompensable following the Veteran's claim for an increased rating for hearing loss filed in August 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a May 2011 rating decision, the RO granted service connection for bilateral hearing loss and assigned a 10 percent rating, effective from January 28, 2011. 

 2.  In a November 2012 rating decision, the RO proposed to reduce the disability rating for bilateral hearing loss from 10 percent to noncompensable based on a finding of clear and unmistakable error (CUE) in the May 2011 rating decision; the RO promulgated the proposed reduction in a March 2014 rating decision.

3.  The finding of CUE was valid because the statutory or regulatory provisions extant at the time of the May 2011 rating decision were incorrectly applied to the medical facts that existed at the time of the prior adjudication, and the error was undebatable and manifestly changed the outcome.

4.  Throughout the appeal period, audiograms of record showed hearing loss manifested by at worst Level II hearing acuity in the right ear and Level VII hearing acuity in the left ear; the evidence does not suggest that the Veteran's symptoms of hearing loss are not adequately contemplated by the rating criteria.
CONCLUSIONS OF LAW

1.  The reduction of the rating for bilateral hearing loss disability from 10 percent to noncompensable was proper in light of the clear and unmistakable error in the May 2011 rating decision, and the appropriate procedural steps were followed in implementing said reduction.  38 U.S.C.A. §§ 1155, 5107, 5109A, 5112 (West 2014); 38 C.F.R. § 3.105 (2016).

2.  The criteria for a compensable rating for bilateral hearing loss on and after June 1, 2014 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Following the Veteran's August 2012 claim for an increased rating, the RO provided pre-adjudication notice by letter dated in October 2012.  The Veteran was notified of the evidence needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  38 C.F.R. § 3.159(b) (2016). 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and VA examination reports.

Consideration of this claim includes the RO's proposal in November 2012 to reduce the Veteran's disability rating from 10 percent to noncompensable and ultimate reduction of the disability rating in the March 2014 rating decision based on a finding of CUE in the initial decision granting service connection for bilateral hearing loss in May 2011.  The VCAA is inapplicable to issues of CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).

Under the provisions of 38 C.F.R. § 3.105, if a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, as here, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).  As is discussed in detail below, such notice was provided to the Veteran prior to the reduction in this case.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d).  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2015).  In order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met. 

The results of the pure tone audiometric test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

In addition to dictating objective test results on a VA audiological examination report, the audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

By operation of law, a previous rating decision by the RO is binding and will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.104(a), 3.105(a). CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 

The United States Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992). 

Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 313 (en banc). 

Evaluation of the propriety of the rating decision issued in May 2011 requires consideration of two separate standards, the standard relating to CUE and the standard governing reduction of benefits.  If CUE was not present in the 2011 decision, then there is no basis for the reduction.  If CUE was present in the 2011 rating decision, because the remedy used to correct such error was reduction, the proper procedures governing reduction must be observed.  The Board will analyze both questions.
Here, the Veteran initially sought service connection for hearing loss in June 2010.  At a January 2011 VA examination, the Veteran indicated his hearing loss impacted his social interactions and he had difficulty following instructions.  An audiogram yielded the following results with pure tone thresholds, measured in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
25
      45
60
Left Ear
25
45
70
75

The average decibel loss was 38.75 decibels in the right ear and 53.75 decibels in the left ear.  Speech discrimination scores were 88 percent in the right ear and 88 percent in the left ear.  Based on Table VI, the Veteran had Level II hearing acuity bilaterally.  Applying Table VII, the Veteran had noncompensable hearing loss at the January 2011 examination.

In the May 2011 rating decision, the RO granted a 10 percent rating based on the description of speech recognition performance on the January 2011 examination report that showed 80 percent for each ear instead of the Maryland CNC word list speech recognition scores of 88.  

Thereafter, in August 2012, the Veteran filed a claim for an increased rating for hearing loss.  In November 2012, he underwent another VA examination.  An audiogram yielded the following results with pure tone thresholds, measured in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30
30
      45
60
Left Ear
30
55
75
80

The average decibel loss was 41 decibels in the right ear and 60 decibels in the left ear.  Speech discrimination scores were 88 percent in the right ear and 84 percent in the left ear.  Based on Table VI, the Veteran had Level II hearing acuity in the right ear and Level III hearing acuity in the left ear.  Applying Table VII, the Veteran had noncompensable hearing loss at the November 2012 examination.
Thereafter, in a November 2012 rating decision, the RO explained that the May 2011 rating decision contained CUE because an evaluation of 10 percent had erroneously been assigned based on the use of the incorrect speech discrimination scores from the January 2011 examination report.  Specifically, instead of using the Maryland CNC speech recognition scores of 88 bilaterally, '80' was used improperly and made it appear that the Veteran was entitled to a 10 percent rating when, in fact, the actual test results supported no more than a noncompensable rating at the time of the January 2011 examination.  In the November 2012 rating decision, the RO proposed to reduce the disability rating for hearing loss based on the error.

After a review of the evidence, the Board concludes that the RO's finding of CUE in the May 2011 rating decision was correct.  The statutory or regulatory provisions extant at that time, specifically the applicable Diagnostic Code, was incorrectly applied to the medical facts that existed at the time of the adjudication, and the error was undebatable and manifestly changed the outcome.  Thus, reduction is the proper remedy.  The Board must therefore determine whether the proper procedures for implementing a rating reduction were followed.  See 38 C.F.R. § 3.105(e).

Once the RO determined that there was CUE in the May 2011 rating decision, a rating decision dated in November 2012, proposing to reduce the Veteran's rating, was issued.  The Veteran was sent a letter in January 2013 informing him of the error and the RO's intention to correct this error by issuing a rating reduction.  The letter afforded him 60 days to provide additional evidence contesting the RO's decision. In March 2014, the RO issued a rating decision implementing the reduction in disability rating from 10 percent to noncompensable, effective from June 1, 2014. 

The Board finds that the procedural requirements for the rating reduction were followed in this case.  The RO properly issued a rating decision with a proposed reduction, listing the reason for the reduction, and providing 60 days for the Veteran to present evidence of why the reduction should not be carried out.

In sum, the Board finds that the reduction of the rating for bilateral hearing loss from 10 percent to noncompensable was proper in light of the clear and unmistakable error in the May 2011 rating decision, and the appropriate procedural steps were followed in implementing said reduction.

In addition, the Board finds that the criteria for a compensable rating on and after June 1, 2014 have not been met.  In his May 2014 notice of disagreement, the Veteran argued that his hearing had not changed since service connection was granted and that he still needed hearing aids to hear others.  Thereafter, in November 2015, he was scheduled for another VA examination.  

At the November 2015 VA examination, the Veteran described difficulty understanding speech.  An audiogram yielded the following results with pure tone thresholds, measured in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
40
50
      60
70
Left Ear
35
70
75
75

The average decibel loss was 55 decibels in the right ear and 64 decibels in the left ear.  Speech discrimination scores were 92 percent in the right ear and 56 percent in the left ear.  Based on Table VI, the Veteran had Level I hearing acuity in the right ear and Level VII hearing acuity in the left ear.  Applying Table VII, the Veteran had noncompensable hearing loss at the November 2015 examination.  There is no indication since then that hearing has worsened and so there is no need for re-examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).

The Board has carefully considered the lay statements submitted by the Veteran regarding his inability to hear well, to include that he has difficulty understanding speech in difficult listening situations, such as in the presence of background noise, in groups at a distance, and when he cannot see speaker's faces.  See December 2016 Appellant's Brief.  The Veteran is certainly competent to describe his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record.  The Board emphasizes again that disability ratings for hearing loss are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

The Board is of the opinion that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, pure tone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of pure tone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by pure tone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of difficulty hearing has been measured according to pure tone averages and speech discrimination.  The Board recognizes that the Veteran wears hearing aids and experiences difficulty understanding speech.  However, as explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports simply do not represent an exceptional case.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims (Court) in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is  raised by the record.  Here, the Veteran does not contend and the evidence does not show that he is unable to maintain or sustain substantially gainful employment because of his hearing loss.  Accordingly, the Board finds that no further action pursuant to Rice is necessary.
ORDER

Reduction of the disability rating for bilateral hearing loss from 10 percent to noncompensable as of June 1, 2014 was proper.

Entitlement to a compensable rating for bilateral hearing loss since June 1, 2014 is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


